MILLER, Judge.
Plaintiff husband Robert Stephen Payne appeals the trial court judgment which maintained custody of his four and six year old sons with defendant, his judicially divorced wife Mary Rosar Payne. We affirm.
On April 1, 1970, the husband was awarded a judicial separation, but his demand for child custody was denied. On May 10, 1971, husband was granted a final divorce and custody of the children was continued with the wife. On July 26, 1972, husband filed the present rule to change custody, alleging that there had been a substantial and detrimental change of circumstances with respect to the factors upon which his wife was initially awarded custody, and that there had been a corresponding change for the better in husband’s situation.
The wife has had continuous custody of these children except for short periods of time. In a nine page opinion, the trial court reviewed the evidence. After a thorough study of the record, we find no manifest error in his conclusion that *880there was no showing that the children needed to be removed.
Upon appellate review, the determination of the trial judge in child custody matters is entitled to great weight. He is in a better position to evaluate the best interests of the children from his total overview of the conduct and character of the parties and the children and of community standards. His discretion on the issue will not be disturbed on review in the absence of a clear showing of abuse thereof. Fulco v. Fulco, 259 La. 1122, 254 So.2d 603 (1971); Estes v. Estes, 261 La. 20, 258 So. 2d 857 (1972).
Judgment affirmed at plaintiff appellant’s costs.
Affirmed.